United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1135
                                    ___________

George W. Carlisle, Jr.,                 *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Citimortgage, Inc.; Citigroup,           *
Technology, Inc.,                        * [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: December 28, 2009
                                 Filed: December 31, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       George Carlisle appeals the district court’s1 order confirming an arbitration
award in his employment-discrimination action against Citimortgage, Inc., and
Citigroup Technologies, Inc. After careful review, we find no basis for reversal. See
Kiernan v. Piper Jaffray Cos., Inc., 137 F.3d 588, 594 (8th Cir. 1998) (standard for
setting aside arbitration award). We therefore affirm, see 8th Cir. R. 47B. We deny
Carlisle’s motion to strike and grant his motion for permission to file his reply brief.
                         ______________________________



      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.